             Case 20-11662-KBO   Doc 168-2   Filed 06/29/20   Page 1 of 12




                                    EXHIBIT A

                                  Proposed Order




26709634.1
                          Case 20-11662-KBO              Doc 168-2        Filed 06/29/20         Page 2 of 12




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                            )
             In re:                                                         )   Chapter 11
                                                                            )
             GNC HOLDINGS, INC., et al.,                                    )   Case No. 20-11662 (KBO)
                                                                            )
                             Debtors.1                                      )   (Jointly Administered)
                                                                            )
                                                                            )   Docket Ref. No. ___

                                   EIGHTH (8TH) OMNIBUS ORDER
                             (A) AUTHORIZING REJECTION OF CERTAIN
                        UNEXPIRED LEASES, SUBLEASES AND AGREEMENTS
                  EFFECTIVE AS OF JUNE 29, 2020 AND (B) GRANTING RELATED RELIEF


                      Upon the motion (the “Motion”)2 of the Debtors for an order (this “Order”), (a) authorizing

         the Debtors to reject certain unexpired leases of nonresidential real property (each, a “Rejection

         Lease,” and collectively, the “Rejection Leases”), a list of which is annexed as Schedule 1 hereto,

         effective as of June 29, 2020 (the “Rejection Date”); (b) authorizing the Debtors to reject certain

         unexpired subleases of real property (each, a “Rejection Sublease,” and collectively, the

         “Rejection Subleases”), a list of which is annexed as Schedule 2 hereto, effective as of the

         Rejection Date, (c) authorizing the Debtors to reject certain franchise agreements, including any

         ancillary agreements thereto, related to such Rejection Leases and Rejection Subleases (each, a

         “Rejection Agreement,” and collectively, the “Rejection Agreements”), a list of which is annexed


         1
                The debtors in these Chapter 11 Cases, along with the last four digits of each debtor’s United States federal tax
                identification number, if applicable, or other applicable identification number, are: GNC Holdings, Inc. (6244);
                GNC Parent LLC (7572); GNC Corporation (5170); General Nutrition Centers, Inc. (5168); General Nutrition
                Corporation (4574); General Nutrition Investment Company (3878); Lucky Oldco Corporation (7141); GNC
                Funding, Inc. (7837); GNC International Holdings, Inc. (9873); GNC China Holdco, LLC (0004); GNC
                Headquarters LLC (7550); Gustine Sixth Avenue Associates, Ltd. (0731); GNC Canada Holdings, Inc. (3879);
                General Nutrition Centres Company (0939); GNC Government Services, LLC (2295); GNC Puerto Rico
                Holdings, Inc. (4559); and GNC Puerto Rico, LLC (7234). The debtors’ mailing address is 300 Sixth Avenue,
                Pittsburgh, Pennsylvania 15222.
         2
                Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
                Motion.
26709634.1
                     Case 20-11662-KBO          Doc 168-2      Filed 06/29/20      Page 3 of 12




         as Schedule 3 hereto, effective as of the Rejection Date; and (d) authorizing the Debtors to

         abandon the Remaining Property located at the Premises as of the Rejection Date; and this Court

         having reviewed the Motion; and this Court having determined that the relief requested in the

         Motion is in the best interests of the Debtors, their estates, their creditors, and other parties in

         interest; and this Court having jurisdiction to consider the Motion and the relief requested therein

         in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference

         from the United States District Court for the District of Delaware dated as of February 29, 2012;

         and consideration of the Motion and the relief requested therein being a core proceeding under 28

         U.S.C. § 157(b)(2); and this Court having authority to enter a final order consistent with Article III

         of the United States Constitution; and venue being proper before this Court under 28 U.S.C.

         §§ 1408 and 1409; and it appearing that proper and adequate notice of the Motion has been given

         and that no other or further notice is necessary; and upon all of the proceedings before this Court;

         and after due deliberation thereon; and good and sufficient cause appearing therefor, it is hereby

                        ORDERED, ADJUDGED AND DECREED THAT:

                1.      The Motion is GRANTED as set forth herein.

                2.      Pursuant to sections 105(a) and 365 of the Bankruptcy Code, and Bankruptcy Rule

         6006, the Rejection Leases identified in Schedule 1 attached hereto, to the extent not already

         terminated in accordance with their applicable terms or upon agreement of the parties, are hereby

         rejected effective as of the Rejection Date.

                3.      Pursuant to sections 105(a) and 365 of the Bankruptcy Code, and Bankruptcy Rule

         6006, the Rejection Subleases identified in Schedule 2 attached hereto, to the extent not already

         terminated in accordance with their applicable terms or upon agreement of the parties, are hereby

         rejected effective as of the Rejection Date.


26709634.1

                                                           2
                       Case 20-11662-KBO           Doc 168-2      Filed 06/29/20     Page 4 of 12




                 4.        Pursuant to sections 105(a) and 365 of the Bankruptcy Code, and Bankruptcy Rule

         6006, the Rejection Agreements identified in Schedule 3 attached hereto, to the extent not already

         terminated in accordance with their applicable terms or upon agreement of the parties, are hereby

         rejected effective as of the Rejection Date.

                 5.        The Debtors are authorized, but not directed, to abandon the Remaining Property that

         is owned by the Debtors and located on the Premises and all such property is deemed abandoned

         effective as of the Rejection Date. The applicable landlord counterparty to each Rejection Lease

         is authorized to dispose of the abandoned Remaining Property without liability to the Debtors or any

         third party and, to the extent applicable, the automatic stay is modified to allow such disposition.

                 6.        Nothing herein shall prejudice any party’s rights to assert that the Rejection Leases,

         Rejection Subleases and Rejection Agreements are not, in fact, executory within the meaning of

         section 365 of the Bankruptcy Code.

                 7.        Any proofs of claim for damages in connection with the rejection of the Rejection

         Leases, Rejection Subleases and Rejection Agreements, if any, shall be filed on or before the later

         of (a) the claims bar date established by the Court in these Chapter 11 Cases, if any, and (b) thirty

         (30) days after entry of this Order.

                 8.        Nothing in the Motion or this Order, shall be construed as: (i) an admission as to

         the validity of any claim against any Debtor or the existence of any lien against the Debtors’

         properties; (ii) a waiver of the Debtors’ rights to Dispute any claim or lien on any grounds; (iii) a

         promise to pay any claim; or (iv) an implication or admission that any particular claim would

         constitute an allowed claim. Nothing contained in this Order shall be deemed to increase, decrease,

         reclassify, elevate to an administrative expense status, or otherwise affect any claim to the extent

         it is not paid.


26709634.1

                                                             3
                      Case 20-11662-KBO         Doc 168-2      Filed 06/29/20      Page 5 of 12




                9.      The requirements set forth in Bankruptcy Rules 6006 and 6007 are satisfied.

                10.     This Court shall retain jurisdiction with respect to all matters arising from or related

         to the implementation and/or interpretation of this Order.




26709634.1

                                                           4
                                   Case 20-11662-KBO          Doc 168-2   Filed 06/29/20         Page 6 of 12




                                                                 Schedule 1

                                                          REJECTION LEASES

                  Store      Counterparty Landlord and              Debtor Counterparty                         Leased Location
                   No.                  Address
                                Schuckman Realty, Inc.
                                  Kenneth Schuckman                                                            Whitestone S.C.
             1.    6510             TTG Partnership              General Nutrition Corporation             153-29 Cross Island Pky
                           4295 Cromwell Road, Suite 601,                                                      Whitestone, NY
                                Chattanooga, TN 37421
                            Pacific Springs LLC/ Highland
                                                                                                               Highland Plaza
                                Development Properties
             2.    6825                                          General Nutrition Corporation              1474 Union Turnpike
                                 13539 E. Foster Road
                                                                                                              Los Angeles, CA
                                  Santa Fe, CA 90670
                          Lake Success Shopping Center, LLC                                               Lake Success Shopping Ctr
             3.    7272         1526 A Union Turnpike            General Nutrition Corporation               548 New York Ave
                              New Hyde Park, NY 11040                                                        New Hyde Park, NY
                                   CBRE Group, Inc.
                                                                                                          Summit Ridge Shpng Cntre
                               Suso I Summit Ridge, LP
             4.    7594                                          General Nutrition Corporation               Route 819 South
                                 116 Pine Street #320,
                                                                                                              Mt Pleasant, PA
                                 Harrisburg, PA 17101
                              Veterans Square 2016 LLC                                                        Veteran’s Square
             5.    7673            22 Maple Avenue               General Nutrition Corporation             4815 West Chester Pike
                                 Morristown, NJ 07960                                                          Lyndhurst, NJ
                                 Forsyth Owner 1, L.P.
                                                                                                          The Collection At Forsyth
                            c/o Core Property MGMT, LLC
             6.    7885                                          General Nutrition Corporation              100 West Randolph
                                410 Peachtree Parkway
                                                                                                               Cumming, GA
                                 Cumming, GA 30041
                             Phillips Edison and Company
                                      Laura Ritter                                                         Metro West Village S/C
             7.    7987        Metro West (E & A), LLC           General Nutrition Corporation              2439 S. Hiawasee Rd
                                11501 Northlake Drive,                                                          Orlando, FL
                                 Cincinnati, OH 45249




26709634.1
                                    Case 20-11662-KBO           Doc 168-2   Filed 06/29/20         Page 7 of 12




                   Store       Counterparty Landlord and              Debtor Counterparty                          Leased Location
                    No.                    Address
                                  DLC Management Corp.
                                        John Kostyo
                                                                                                             Levittown Town Center
                           Levittown, LP c/o DLC Management
             8.     8116                                           General Nutrition Corporation             169 Levittown Parkway
                                         Corporation
                                                                                                                 Levittown, PA
                                       565 Taxter Rd.,
                                    Elmsford, NY 10523
                                     Atrium Mall, LLC
                                                                                                                  Atrium Mall
                                      7 Bulfinch Place
             9.     8251                                           General Nutrition Corporation             105 Los Cerritos Center
                                  Suite 500, PO Box 9507
                                                                                                                  Chicago, IL
                                     Boston, MA 02114
                              Inland Commercial Real Estate
                                                                                                            Yorkville Jewel Shopping
                                       Services, LLC
             10.    8662                                           General Nutrition Corporation             214E Glen Cove Ave
                                   2901 Butterfield Road
                                                                                                                 Yorkville, IL
                                    Oak Brook, IL 60523
                                     Katz & Associates
                                      Daniel Solomon
                                                                                                              Shops At Coral Ridge
                                   Street Front Properties,
             11.    8751                                           General Nutrition Corporation             6059 Coral Ridge Drive
                              LLC c/o PALS Properties, Inc.
                                                                                                                Coral Springs, FL
                                        12 E. 7th St.,
                                 Ft. Lauderdale, FL 33301
                                       Dial Companies
                                        Brett Heimes
                                                                                                                  Village Center Mall
                                Village Centre Ventures, LP
             12.    9019                                           General Nutrition Corporation                     2455 1st Ave
                                 c/o DP Management, LLC
                                                                                                                    Columbus, NE
                                     11506 Nicholas St.,
                                     Omaha, NE 68154
                                    Bond Street Advisors
                                      Michael Reynolds
                                                                                                                   Plaza On Pelham
                            Bond Street Fund 7, LLC c/o Bond
             13.    9154                                           General Nutrition Corporation                   3935 Pelham Rd
                                    Street Advisors, Inc.
                                                                                                                    Greenville, SC
                            909 Montgomery Street, Suite 200,
                                 San Francisco, CA 94133




                                                                        2


26709634.1
                                     Case 20-11662-KBO          Doc 168-2   Filed 06/29/20         Page 8 of 12




                   Store      Counterparty Landlord and               Debtor Counterparty                          Leased Location
                    No.                  Address
                           Macerich Cerritos, LLC (Management
                                                                                                               Los Cerritos Center
                                          Office)
             14.    9169                                           General Nutrition Corporation              4103 Osborne Dr. W.
                                 239 Los Cerritos Center
                                                                                                                  Cerritos, CA
                                   Cerritos, CA 90703
                                    Mitchell Lauford
                             Mars Kensington North, LLC c/o
                                                                                                            Kensington Center North
                           Mid-America Asset Management, Inc.
             15.    9592                                           General Nutrition Corporation           12640 S Route 59 Suite 300
                             Attn: Ms. C. Michelle Panovich
                                                                                                                  Plainfield, IL
                              One Parkview Plaza, 9th Floor
                               Oakbrook Terrace, IL 60181
                            Pine Tree Commercial Realty LLC
                                                                                                                  Tom Thumb Jupiter
                                       Alex Corno
             16.    1370                                           General Nutrition Corporation                    2100 14th St
                                     40 Skokie Blvd.,
                                                                                                                     Plano, TX
                                  Northbrook, IL 60062




                                                                        3


26709634.1
                                   Case 20-11662-KBO           Doc 168-2   Filed 06/29/20         Page 9 of 12




                                                                  Schedule 2

                                                         REJECTION SUBLEASES

                  Store     Counterparty Franchisee and              Debtor Counterparty                    Leased Location
                   No.                 Address
                          Sajid Mehmood and Rashida Sajid                                                     Whitestone S.C.
             1.   6510       1047 Gravesend Neck Road             General Nutrition Corporation           153-29 Cross Island Pky
                                 Brooklyn, NY 11229                                                           Whitestone, NY
                                   Qamar Ul Hassan                                                            Highland Plaza
             2.   6825             7838 Basset Court              General Nutrition Corporation            1474 Union Turnpike
                                  Corona, CA 92880                                                           Los Angeles, CA
                                     Altaf Hussain                                                       Lake Success Shopping Ctr
             3.   7272             74-40 44th AVE.                General Nutrition Corporation             548 New York Ave
                                 Elmhurst, NY 11373                                                         New Hyde Park, NY
                            Bo T. Podvasnik and Sally D.
                                                                                                         Summit Ridge Shpng Cntre
                                      Podvasnik
             4.   7594                                            General Nutrition Corporation             Route 819 South
                                  11315 James Street
                                                                                                             Mt Pleasant, PA
                              N Huntingdon, PA 15642
                                    Amal K. Aditya                                                            Veteran’s Square
             5.   7673             76 Ashburn Road                General Nutrition Corporation            4815 West Chester Pike
                                   Wayne, NJ 07470                                                             Lyndhurst, NJ
                           Paul Olivares and Mavel Pineros                                                The Collection At Forsyth
             6.   7885            1676 Leyland Drive              General Nutrition Corporation              100 West Randolph
                                 Kennesaw, GA 30152                                                            Cumming, GA
                                    Valerie J. Perez                                                       Metro West Village S/C
             7.   7987          12222 Regal Lily Lane             General Nutrition Corporation             2439 S. Hiawasee Rd
                                  Orlando, FL 32827                                                              Orlando, FL
                                 Rakhshinda J. Hasan                                                       Levittown Town Center
             8.   8116          26 Lake Baldwin Drive             General Nutrition Corporation            169 Levittown Parkway
                                Pennington, NJ 08534                                                           Levittown, PA
                          Mushtaq A. Attar and Bibi K. Attar                                                     Atrium Mall
             9.   8251             21 Vennard Court               General Nutrition Corporation            105 Los Cerritos Center
                                  Lombard, IL 60148                                                              Chicago, IL




26709634.1
                                Case 20-11662-KBO        Doc 168-2    Filed 06/29/20     Page 10 of 12




                   Store   Counterparty Franchisee and          Debtor Counterparty                 Leased Location
                    No.              Address
                                 Uma R. Vootksur                                                  Yorkville Jewel Shopping
             10.   8662       461 Waubonsee Circle           General Nutrition Corporation          214E Glen Cove Ave
                                Oswego, IL 60543                                                        Yorkville, IL
                                    Sam Moses                                                       Shops At Coral Ridge
             11.   8751           5800 Jog Road              General Nutrition Corporation         6059 Coral Ridge Drive
                              Lake Worth, FL 33467                                                    Coral Springs, FL
                                   Erik E. Taake                                                     Village Center Mall
             12.   9019       16744 Saintsbury Glen          General Nutrition Corporation              2455 1st Ave
                               San Diego, CA 92127                                                     Columbus, NE
                                 Todd P. Graham                                                       Plaza On Pelham
             13.   9154         7 Merrifield Place           General Nutrition Corporation            3935 Pelham Rd
                               Greenville, SC 29615                                                    Greenville, SC
                                  Samina Inayat                                                      Los Cerritos Center
             14.   9169     649 W Valencia Mesa Drive        General Nutrition Corporation          4103 Osborne Dr. W.
                               Fullerton, CA 92835                                                       Cerritos, CA
                                 Uma R. Vootkur                                                   Kensington Center North
             15.   9592       461 Waubonsee Circle           General Nutrition Corporation       12640 S Route 59 Suite 300
                                Oswego, IL 60543                                                        Plainfield, IL
                                 Guillermo Perales                                                   Tom Thumb Jupiter
             16.   1370         4515 LBJ Freeway             General Nutrition Corporation               2100 14th St
                                 Dallas, TX 75244                                                         Plano, TX




                                                                  2


26709634.1
                                  Case 20-11662-KBO            Doc 168-2    Filed 06/29/20     Page 11 of 12




                                                                   Schedule 3

                                                        REJECTION AGREEMENTS

                  Store     Counterparty Franchisee and               Debtor Counterparty                 Leased Location
                   No.                 Address
                          Sajid Mehmood and Rashida Sajid                                                   Whitestone S.C.
             1.   6510       1047 Gravesend Neck Road              General Nutrition Corporation        153-29 Cross Island Pky
                                 Brooklyn, NY 11229                                                         Whitestone, NY
                                   Qamar Ul Hassan                                                          Highland Plaza
             2.   6825             7838 Basset Court               General Nutrition Corporation         1474 Union Turnpike
                                  Corona, CA 92880                                                         Los Angeles, CA
                                     Altaf Hussain                                                     Lake Success Shopping Ctr
             3.   7272             74-40 44th AVE.                 General Nutrition Corporation          548 New York Ave
                                 Elmhurst, NY 11373                                                       New Hyde Park, NY
                            Bo T. Podvasnik and Sally D.
                                                                                                       Summit Ridge Shpng Cntre
                                      Podvasnik
             4.   7594                                             General Nutrition Corporation          Route 819 South
                                  11315 James Street
                                                                                                           Mt Pleasant, PA
                              N Huntingdon, PA 15642
                                    Amal K. Aditya                                                         Veteran’s Square
             5.   7673             76 Ashburn Road                 General Nutrition Corporation        4815 West Chester Pike
                                   Wayne, NJ 07470                                                          Lyndhurst, NJ
                           Paul Olivares and Mavel Pineros                                             The Collection At Forsyth
             6.   7885            1676 Leyland Drive               General Nutrition Corporation          100 West Randolph
                                 Kennesaw, GA 30152                                                         Cumming, GA
                                    Valerie J. Perez                                                    Metro West Village S/C
             7.   7987          12222 Regal Lily Lane              General Nutrition Corporation         2439 S. Hiawasee Rd
                                  Orlando, FL 32827                                                           Orlando, FL
                                 Rakhshinda J. Hasan                                                    Levittown Town Center
             8.   8116          26 Lake Baldwin Drive              General Nutrition Corporation        169 Levittown Parkway
                                Pennington, NJ 08534                                                        Levittown, PA
                          Mushtaq A. Attar and Bibi K. Attar                                                  Atrium Mall
             9.   8251             21 Vennard Court                General Nutrition Corporation        105 Los Cerritos Center
                                  Lombard, IL 60148                                                           Chicago, IL




26709634.1
                                Case 20-11662-KBO        Doc 168-2    Filed 06/29/20     Page 12 of 12




                   Store   Counterparty Franchisee and          Debtor Counterparty                 Leased Location
                    No.              Address
                                 Uma R. Vootksur                                                  Yorkville Jewel Shopping
             10.   8662       461 Waubonsee Circle           General Nutrition Corporation          214E Glen Cove Ave
                                Oswego, IL 60543                                                        Yorkville, IL
                                    Sam Moses                                                       Shops At Coral Ridge
             11.   8751           5800 Jog Road              General Nutrition Corporation         6059 Coral Ridge Drive
                              Lake Worth, FL 33467                                                    Coral Springs, FL
                                   Erik E. Taake                                                     Village Center Mall
             12.   9019       16744 Saintsbury Glen          General Nutrition Corporation              2455 1st Ave
                               San Diego, CA 92127                                                     Columbus, NE
                                 Todd P. Graham                                                       Plaza On Pelham
             13.   9154         7 Merrifield Place           General Nutrition Corporation            3935 Pelham Rd
                               Greenville, SC 29615                                                    Greenville, SC
                                  Samina Inayat                                                      Los Cerritos Center
             14.   9169     649 W Valencia Mesa Drive        General Nutrition Corporation          4103 Osborne Dr. W.
                               Fullerton, CA 92835                                                       Cerritos, CA
                                 Uma R. Vootkur                                                   Kensington Center North
             15.   9592       461 Waubonsee Circle           General Nutrition Corporation       12640 S Route 59 Suite 300
                                Oswego, IL 60543                                                        Plainfield, IL
                                 Guillermo Perales                                                   Tom Thumb Jupiter
             16.   1370         4515 LBJ Freeway             General Nutrition Corporation               2100 14th St
                                 Dallas, TX 75244                                                         Plano, TX




                                                                  2


26709634.1
